Citation Nr: 1621313	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-46 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 16, 2010 and in excess of 20 percent thereafter for service-connected status post superior labral anteroposterior (SLAP) repair with Bankart revision of the left shoulder (hereinafter "left shoulder disability").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2014, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

In May 2015, and again in March 2016, the Board received notification from the Veteran and his representative that a withdrawal of his appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a May 2015 statement, the Veteran specifically stated that he was satisfied with the appeal and that he did not wish to pursue the appeal any further.  In March 2016, the Veteran's representative again stated that the Veteran was satisfied with the award related to the issue on appeal.  The March 2016 statement specifically expressed the intent to withdraw the appeal.  Since the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
  

ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent prior to October 16, 2010 and in excess of 20 percent thereafter for service-connected left shoulder disability is dismissed.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


